UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                                               11/21/2019
                                                          :
UNITED STATES OF AMERICA                                  :
                                                          :
                       -against-                          :       S1 17-CR-722 (VSB)
                                                          :
SAYFULLO HABIBULLAEVIC SAIPOV, :                                        ORDER
                                                          :
                           Defendant.                     :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        The parties appeared before me for a status conference on November 18, 2019.

Accordingly, it is hereby:

        ORDERED that the jury for trial will be made up of twelve jurors and six alternates;

        IT IS FURTHER ORDERED that the parties are to meet and confer and file a joint letter

on or before December 6, 2019, outlining: (1) their recommendations for the jury selection

process, including whether voir dire should be conducted by the court or counsel; (2) any

disputed issues related to the jury selection process and the parties respective positions related to

each such issue; (3) a briefing schedule for motions related to an anonymous jury and, if

applicable, partially sequestered jury; and (4) any other outstanding items discussed on the

record during the conference held on November 18, 2019;

        IT IS FURTHER ORDERED that the hearing on Defendant’s Motion to Suppress

Statements (Doc. 101) shall be held on January 23, 2020 at 10:00 a.m. in courtroom 110 of the

Thurgood Marshall United States Courthouse, and, if necessary, continue on January 24, 2020, at

10:00 a.m.;

        IT IS FURTHER ORDERED that the parties shall provide the Court with copies of any

exhibits they intend to offer at the hearing on or before January 16, 2020; and
       IT IS FURTHER ORDERED that the parties shall provide the Court with a list of

witnesses they intent to call at the hearing on or before January 16, 2020.

       The Government is requested to provide the Court and Defendant with all of the material

called for by 18 U.S.C. § 3500 regarding its hearing witnesses on or before January 16, 2020.




SO ORDERED.

Dated: November 21, 2019
       New York, New York

                                                             ______________________
                                                             Vernon S. Broderick
                                                             United States District Judge




                                                     2
